Citation Nr: 1024025	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to the 
Veteran's post-operative lung hernia residuals.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's post-operative lung 
hernia residuals.  

3.  Entitlement to a disability rating in excess of 30 
percent for post-operative lung hernia residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, assigning a disability rating of 30 percent 
for the post-operative residuals of a lung hernia and denying 
the claims of entitlement to service connection.  

The Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in North Little Rock, 
Arkansas in December 2009.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record. 

Following the Veteran's hearing, he submitted additional 
evidence with a waiver of agency of original jurisdiction 
(AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, 
the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is 
necessary in order to obtain outstanding records from the 
Social Security Administration (SSA).  As indicated by the 
Veteran at his December 2009 Board hearing, he is in receipt 
of SSA disability benefits.  In support of such statement, 
the Veteran submitted his October 2009 SSA decision awarding 
him disability benefits for, among other disorders, COPD.  
There is no indication that these records have been requested 
or obtained from SSA.  Therefore, on remand, any 
determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim, should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

The Board also finds that a remand is necessary in order to 
afford the Veteran a VA examination so as to determine the 
current nature and etiology of his hypertension.  In this 
regard, the Veteran has claimed that his hypertension is 
caused or aggravated by his post-operative lung hernia 
residuals, to specifically include the medications that he is 
required to take for such service-connected disability.  When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Veteran should be afforded a VA 
examination so as to determine whether his hypertension is 
secondary to his service-connected post-operative lung hernia 
residuals, to include the medications he takes for such 
disability, or otherwise related to his military service.

Moreover, as the Veteran is currently unemployed and has 
alleged that his service-connected post-operative lung hernia 
residuals renders him unemployable, the Board finds that the 
issue of a total rating based on individual unemployability 
as a result of service-connected disability (TDIU) has been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, while on remand, any necessary development with 
respect to the TDIU aspect of the Veteran's increased rating 
claim should be conducted.  

Additionally, while on remand, the Veteran should be 
requested to identify any outstanding treatment records 
relevant to his claimed disabilities.  Thereafter, all 
identified records, as well as those dated from February 2009 
to the present from the Little Rock and North Little Rock, 
Arkansas, VA Medical Centers (both facilities are part of the 
Central Arkansas Veterans Healthcare System) should be 
obtained for consideration in his appeal.  

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the Veteran was not provided with notice of 
the information and evidence necessary to establish his 
claims of entitlement to service connection for COPD and 
hypertension on a secondary basis, a remand is necessary to 
provide the Veteran with proper VCAA notice.  Likewise, as 
noted previously, the Veteran's increased rating claim 
includes consideration of a TDIU rating.  Therefore, he 
should also be provided VCAA notice with respect to the TDIU 
aspect of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claims for COPD and 
hypertension on a secondary basis as well 
as the evidence and information necessary 
to substantiate his claim for TDIU.  

2. Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his claimed disorders.  After securing any 
necessary authorization from him, obtain 
all identified treatment records, to 
include those from the Little Rock and 
North Little Rock, Arkansas, VA Medical 
Centers (both facilities are part of the 
Central Arkansas Veterans Healthcare 
System) dated from February 2009 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature and 
etiology of his hypertension.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  Thereafter, 
the examiner should indicate whether the 
diagnosis of hypertension has been 
confirmed and offer an opinion as to 
whether such hypertension was caused or 
aggravated by the Veteran's service-
connected post-operative lung hernia 
residuals, to include the medications he 
takes for such disability, or otherwise 
related to his military service.  The 
examiner should also indicate whether the 
Veteran had hypertension within one year 
of his service discharge in June 1976.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his 
hypertension and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  Relevant to the Veteran's claims of 
entitlement to service connection for COPD 
and entitlement to an increased rating for 
post-operative lung hernia residuals, to 
include consideration of TDIU, conduct any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions deemed necessary for the 
appropriate adjudication of the claims.

6.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence, to include 
consideration of entitlement to a TDIU 
rating per Rice, supra.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


